 1
     MUN SU PARK, ESQ.
 2   LAW OFFICE OF PARK
     415 Chalan San Antonio Road
     Baltej Pavilion, Suite #205
 3   Tamuning, GU 96913
     Telephone: (671) 647-1200
 4   Fax:     (671) 647-1211
     Email: lawyerpark@hotmail.com
     Attorney for Plaintiffs Jong Gil Lee and Namlee Kim
 5
                                           IN THE UNITED STATES
 6
                                         DISTRICT COURT OF GUAM
                                            TERRITORY OF GUAM
 7
     JONG GIL LEE and NAMLEE KIM,                             CIVIL CASE NO.:
 8
                         Plaintiffs,
 9
                                                              COMPLAINT AND DEMAND FOR
                         vs.                                  JURY TRIAL
10
     PACIFIC STAR RESORT & SPA, MARIANAS
11
     PROPERTIES LLC, and DOES 1 through 20,
12
                         Defendants.
13

14
             COMES NOW the Plaintiffs, JONG GIL LEE and NAMLEE KIM, (hereinafter also
15
     referred to as “Plaintiffs”), by and through their undersigned counsel and, for their claims against
16
     the Defendants, jointly and severally, plead and alleges as follows:
17

18                                         NATURE OF THE ACTION

19       1. This is an action against Defendants for wrongful death.

20

21                                                JURISDICTION

22       2. This court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. § 1332

23            (diversity jurisdiction). The amount in controversy exclusive of interest and costs
              exceeds $75,000.00 and this action involves Plaintiffs who are citizens of subjects of
24

25

26        Case 1:19-cv-00153 Document 1 Filed 12/30/19 Page 1 of 10
                                                                                                       1
 1
        South Korean and Defendants who are citizens of Guam.            The Plaintiffs’ damages
 2      include general damages, economic damages, and physical, mental and emotional pain
 3      and suffering damages.

 4
                                                PARTIES
 5

 6
     3. At all relevant times herein, Plaintiffs JONG GIL LEE (“Mr. Lee”) and NAMLEE KIM
 7      (“Mrs. Kim”) were and are adult individuals and residents of South Korea, and have been
 8      and are still married.

 9   4. Plaintiffs are the parents and representatives of the heirs to the estate of decedent

10      HIMCHAN LEE who died from asphyxia due to drowning in the swimming pool located

11      at the premises of the Defendant on August 6, 2019.

     5. Upon information belief, at all relevant times herein, Defendant PACIFIC STAR
12
        RESORT & SPA is a hotel, resort, business, corporation, partnership, dba, or business
13
        entity located in, operating in, and having a principal place of business in Guam.
14
     6. Upon information and belief, at all relevant times herein, Defendant MARIANAS
15
        PROPERTIES LLC is a corporation, business, or other entity located in and having a
16      principal place of business in Guam, and is the owner, operator, parent, affiliate,
17      subsidiary, principal, employer, partner, joint-venturer, or other relation entity doing

18      business as or operating directly or indirectly the business known as the Pacific Star

19      Resort & Spa (“PACIFIC STAR”).

20   7. Upon information and belief, DOE DEFENDANTS 1 through 5 are the owners, parents,

        affiliates, subsidiaries, principals, employers, partners, joint-ventures, or other related
21
        entities doing business as or operating directly or indirectly the business known as the
22
        Pacific Star.
23

24

25

26   Case 1:19-cv-00153 Document 1 Filed 12/30/19 Page 2 of 10
                                                                                                 2
 1
     8. PACIFIC STAR RESORT & SPA, MARIANAS PROPERTIES LLC, and/or DOE
 2      DEFENDANTS 1 through 5 are hereinafter referred to individually or collectively as the
 3      PACIFIC STAR DFENDANTS. The hotel, resort, pool, and other associated areas of

 4      the PACIFIC STAR DEFENDANTS are hereinafter referred to collectively and the

 5      Pacific Star, the Pacific Star Premises, the premises, or other similar name.

 6   9. DOE DEFENDANTS 6 through 10 are insurance companies authorized to do business on

        Guam that had issued policies of insurance to the PACIFIC STAR DEFENDANTS
 7
        which were in full force and effect al all pertinent times herein, specifically including but
 8
        not limited to, August 6, 2019. Included in DOE DEFENDANTS 6 through 10 are
 9
        insurance companies or entities engages in insurance or insurance-related businesses that
10
        are liable in whole, or in part, for damages to PLAINTIFFS.
11   10. PLAINTIFFS are currently unaware of the true names, capacities, and identities of DOE
12      DEFENDANTS 11 through 20, and, therefore, sue these DEFENDANTS by such

13      fictitious names and specifically reserve the right to amend this Complaint to show their

14      true names and capacities when more fully ascertained, DOE DEFENDANTS 11 through

15      20 are liable in some manner in whole, or in part, for damages to PLAINTIFFS.

16
                                      GENERAL ALLEGATIONS
17

18   11. At all relevant times herein, the PACIFIC STAR DEFENDANTS were responsible for

19      the premises located in Tumon, Guam, known as the PACIFIC STAR RESORT & SPA

20      or other similar name. The PACIFIC STAR DEFENDANTS’ responsibilities regarding

        the premises included but were not limited to:
21
        -   Duties to maintain the premises in a safe manner, including those in the pool areas
22
        -   Duties to endure that no dangerous or hazardous conditions existed in the premises,
23
            including those in the pool areas
24

25

26   Case 1:19-cv-00153 Document 1 Filed 12/30/19 Page 3 of 10
                                                                                                   3
 1
        -   Duties to warn against foreseeable harms, including those in the areas
 2      -   Duties to equip the premises with emergency safety equipment, including those in the
 3          pool areas

 4      -   Duties to warn that portions of the pool are deep

 5      -   Duties to provide signage, markings, or other adequate notices regarding the depts of

 6          the pool areas

        -   Duties to employ lifeguards to supervise the safety of persons using the pool
 7
            premises
 8
        -   Duties to employ staff to supervise the safety of persons using the pool premises
 9
        -   Duties to train staff to conduct lifeguard, safety supervision, or emergency aid to
10
            persons using the pool premises
11      -   Duties to employ staff that are properly trained to conduct lifeguard, safety
12          supervision, or emergency aid to persons using the pool premises

13      -   Duties to ensure that the pool premises were supervised by a sufficient number of

14          lifeguards or other staff at times the pool premises are open for use, including on

15          August 6, 2019

        -   Duties to render emergency aid, aid, or assistance to persons injured while using the
16
            pool premises, including decedent Himchan Lee when he used the pool premises
17
        -   Duties to protect decedent Himchan Lee from foreseeable harms, including those in
18
            the pool areas
19
        -   Duties to warn decedent Himchan Lee from foreseeable harms, including those in the
20          pool areas
21      -   Duties to ensure that decedent Himchan Lee would not be harmed, including those in

22          the pool areas

23   12. On or about August 6, 2019, decedent Himchan Lee was lawfully at the PACIFIC STAR

        premises.
24

25

26   Case 1:19-cv-00153 Document 1 Filed 12/30/19 Page 4 of 10
                                                                                                4
 1
     13. On that day and at that place, decedent Himchan Lee used PACIFIC STAR pool
 2      premises.
 3   14. No lifeguard, safety staff, or other PACIFIC STAR DEFENDANT employee or staff

 4      member was present to render immediate emergency aid, aid, or assistance to decedent

 5      Himchan Lee.

 6   15. After a significant lapse of time, a PACIFIC STAR employee pulled decedent Himchan

        Lee out of the pool.
 7
     16. No emergency safety equipment was available or used to render emergency aid, aid, or
 8
        assistance to decedent Himchan Lee by PACIFIC STAR DEFEDANT lifeguards, safety
 9
        staff, or other employees or staff members.
10
     17. When decedent Himchan Lee was pulled from the pool, he lost consciousness and was
11      found unresponsive.
12   18. Decedent Himchan Lee required 911 emergency services, hospital admission, and

13      intensive care services.

14   19. Decedent Himchan Lee was transported from the PACIFIC STAR by ambulance to the

15      Guam Memorial Hospital Authority (“GMHA”).

     20. On August 6, 2019, at approximately 5:47 p.m. a medical examiner pronounced
16
        Himchan Lee dead.
17
     21. Decedent Himchan Lee’s immediate cause of death was from asphyxia due to drowning.
18
     22. As a direct and proximate result of the conduct of the PACIFIC STAR DEFENDANTS,
19
        jointly and severally, Himchan Lee died in the premises of PACIFIC STAR.
20   23. PLAINTIFFS’ losses and damages include general damages, economic damages, and
21      physical, mental and emotional pain and suffering damages in excess of $1,000,000.00

22      (ONE MILLION DOLLARS).

23
                               FIRST CAUSE OF ACTION: NEGLIGENCE
24

25

26   Case 1:19-cv-00153 Document 1 Filed 12/30/19 Page 5 of 10
                                                                                           5
 1

 2   24. PLAINTIFFS incorporate by this reference all allegations contained in paragraphs 1
 3      through 23 as though set forth fully here.

 4   25. The DEFENDANTS are liable to the PLAINTIFFS for the PACIFIC STAR

 5      DEFENDANTS’ negligence.

 6   26. At all relevant times herein, the PACIFIC STAR DEFENDANTS breached their duties

        to PLAINTIFFS by inter alia:
 7
        -   Failing to maintain the premises in a safe manner, including those premises in the
 8
            pool areas
 9
        -   Failing to ensure that no dangerous or hazardous conditions existed in the premises,
10
            including those premises in the pool areas
11      -   Failing to equip the premises with emergency safety equipment, including thoses
12          premises in the pool areas

13      -   Failing to warn Himchan Lee that portions of the pool were deep

14      -   Failing to warn Himchan Lee that portions of the pool were unsafe

15      -   Failing to provide signage, markings, or other adequate notices that would have

            notified Himchan Lee regarding the depts of the pool areas and/or the dangers of
16
            swimming in or entering deep parts of the pool
17
        -   Failing to post a marker or adequate signs to show the different depts of the pool
18
        -   Failing to employ lifeguards to supervise the safety of Himchan Lee and be present
19
            when he was using the pool premises
20      -   Failing to employ staff to supervise the safety of Himchan Lee and be present when
21          he was using the pool premises

22      -   Failing to train staff to conduct lifeguard, safety supervision, or emergency aid to

23          persons such as Himchan Lee using the pool premises

24

25

26   Case 1:19-cv-00153 Document 1 Filed 12/30/19 Page 6 of 10
                                                                                                 6
 1
        -   Failing to employ staff that were properly trained and present to conduct lifeguard,
 2          safety supervision, or emergency aid to persons such as Himchan Lee using the pool
 3      -   Failing to protect Himchan Lee from foreseeable harms, including those in the pool

 4          areas

 5      -   Failing to warn Himchan Lee of any foreseeable harms, including those in the pool

 6          areas

        -   Failing to ensure that Himchan Lee would not be harmed, including in the pool areas
 7
        -   Failing to render reasonable aid to Himchan Lee when he was drowned on or at or as
 8
            a result of using or being present at the pool premises
 9
        -   Failing to ensure that Himchan Lee received medical care or treatment for his
10
            drowing, after he was pulled from the pool
11   27. As a direct and proximate result, the PACIFIC STAR DEFENDANTS caused the death
12      of Himchan Lee resulting in damages to PLAINTIFFS in amounts subject to proof at

13      trial.

14
                    SECOND CAUSE OF ACTION: RES IPSA LOQUITUR
15

16   28. PLAINTIFFS incorporate by this reference all allegations contained in paragraphs 1
17      through 27, as though fully set forth here.

18   29. DEFENDANTS’ conduct causing the death of Himchan Lee is a type that would

19      normally not occur unless DEFENDANTS were negligent.

20   30. The instrumentalities proximately causing the death of Himchan Lee were in the

        DEFENDANTS’ exclusive control at the time of the incident.
21
     31. The factual circumstances afford sufficient evidence in the absence of explanation that
22
        the death arose from the DEFENDANTS’ want of ordinary care and that such negligence
23
        was the direct and proximate cause of the death of Himchan Lee.
24

25

26   Case 1:19-cv-00153 Document 1 Filed 12/30/19 Page 7 of 10
                                                                                                 7
 1
     32. As a direct and proximate result of DEFENDANTS’ negligence PLAINTIFFS have
 2      suffered damages in amounts subjects to proof at trial.
 3
        THIRD CAUSE OF ACTION: DIRECT ACTION AGAINST INSURERES
 4

 5   33. PLAINTIFFS incorporate by this reference all allegations contained in paragraphs 1

 6      through 32, as though fully set forth here.

 7   34. DOE DEFENDANTS 6 through 10 are the insurers, providers of policies of insurance,

        and/or entities in insurance-related businesses that had issued insurance coverage,
 8
        policies of insurance, and/or other insurance related coverage to each and/or all of the
 9
        DEFENDANTS which were in full force and effect al all pertinent times herein,
10
        specifically including but not limited to August 6, 2019, covering the DEFENDANTS’
11
        acts, omissions, and/or conduct complained of herein that directly and proximately
12      caused the death of Himchan Lee complained herein.
13   35. As the insurers, providers of policies of insurance and/or ad entities engaged in

14      insurance-related businesses that had issued insurance coverage, polices of insurance,

15      and/or other insurance related coverage to each and/or all of the DEFENDANTS, DOE

16      DEFENDANTS 6 through 10 are liable to PLAINTIFFS for all damages complained

        herein.
17
     36. PLAINTIFFS have and hereby assert their rights of direct action against DOE
18
        DEFENDANTS 6 through 10 on any policy or polices of insurance issued to each and/or
19
        all of the DEFENDANTS which were in effect at all pertinent times herein, specifically
20
        including but not limited to, August 6, 2109, pursuant to, inter alia, 22 G.C.A § 18305.
21
     FOURTH CAUSE OF ACTION: DIRECT ACTION AGAINST PRINCIPALS AND
22
      EMPLOYERS BASED UPON AGENCY LIABILITY AND/OR RESPONDEAT
                               SUPERIOR
23

24

25

26    Case 1:19-cv-00153 Document 1 Filed 12/30/19 Page 8 of 10
                                                                                                   8
 1
         37. PLAINTIFFS incorporate by this reference all allegations contained in paragraphs 1
 2           through 36, as though fully set forth here.
 3       38. DEFENDANTS, including the PACIFIC STAR DEFENDANTS, are the principals

 4           and/or employers of DOE DEFENDANTS 16 through 20, and/or of each other.

 5       39. DOE DEFENDANTS 16 through 20, and/or the PACIFIC STAR DEFENDANTS, are

 6           the agents of other specific PACIFIC STAR DEFENDANTS and/or DOE

             DEFENDANTS and were acting within the scope of employment and/or the agency at
 7
             the time they committed the acts, omissions, and/or conduct complained of herein.
 8
         40. In addition to being directly liable to PLAINTIFFS, DOE DEFENDNATS 16 through 20,
 9
             and/or specific PACIFIC STAR DEFENDANTS, are also vicariously liable to
10
             PLAINTIFFS under the theories of respondeat superior and other agency theories.
11
                                      DEMAND FOR JURY TRIAL
12

13
            PLAINTIFFS demand a trial by jury of six (6) persons on all issues that may be tried as a
14
     matter of right by a jury.
15

16                                       PRAYER FOR RELIEF

17
            WHEREFORE, PLAINTIFFS request judgment against DEFENDANTS, jointly and
18
     severally, as follows:
19
            1. From each and every DEFENDANT, damages to PLAINTIFFS in amounts in excess
20
                of $1,000,000.00 (ONE MILLION DOLLARS);
21          2. From each and every DEFENDANT, damages to PLAINTIFFS in amounts subject to
22              proof at trial;

23          3. For PLAINTIFFS’ costs of suit; and

24          4. For such other and further relief deemed by the Court to be just and proper.

25

26        Case 1:19-cv-00153 Document 1 Filed 12/30/19 Page 9 of 10
                                                                                                   9
 1

 2   Respectfully submitted this 30th day of December, 2019.
 3
                                            LAW OFFICE OF PARK
 4
                                            ______/s/________________
 5                                          MUN SU PARK, Esq.
                                            Attorney for Plaintiffs
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   Case 1:19-cv-00153 Document 1 Filed 12/30/19 Page 10 of 10
                                                                        10
